Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Li et al disclose organic electroluminescent display having integrated NFC antenna.
However, Li et al fails to disclose or fairly suggest, alone or in combination, a structure comprising: a substrate; an antenna supported by the substrate, the antenna having an inductance; a first conductive layer;  a plurality of light emitting diodes (LEDs) deposited over the first conductive layer, the LEDs having a first electrode making electrical contact with the first conductive layer; a dielectric layer overlying the first conductive layer and between the LEDs and particularly including “      the first conductive layer and the second conductive layer being electrically coupled to the antenna for generating a voltage differential across the LEDs to illuminate the LEDs in the presence of a near-field communication (NFC) transmission, wherein an inductance of the antenna, and any other inductances and capacitances in electrical components on the substrate, are combined with a capacitance of the first capacitor to set a resonance frequency of approximately a frequency of the NFC transmission for efficient power transfer ”, as recited in claim 1 (claims 2-16 are allowable since they are dependent on claim 1).
Li et al disclose organic electroluminescent display having integrated NFC antenna.
However, Li et al fails to disclose or fairly suggest, alone or in combination, a method for designing a structure comprising: providing a substrate; forming an antenna on the substrate, the antenna having an inductance; forming a first conductive layer; depositing light emitting diodes (LEDs) over the first conductive layer, the LEDs having a first electrode making electrical contact with the first conductive layer; depositing a dielectric layer overlying the first conductive layer and between the LEDs
and particularly including “illuminate the LEDs in the presence of a near-field communication (NFC) transmission by a smartphone; and designing the antenna to have an inductance such that the antenna in combination with the first capacitor and other capacitances have a resonance 5 frequency of approximately a frequency of the NFC transmission for efficient power transfer  ”, in combination with the remaining claimed limitations as recited in claim 17 (claims 18-22 are allowable since they are dependent on claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844